            Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 1 of 30




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Cathy Szuter,                                    : Civil Action
                                                 :
                                       Plaintiff : No.
                                                 :
v.                                               :
                                                 : Jury Trial Demanded
Lenox Corporation,                               :
                                                 :
                                    Defendants :

                                           COMPLAINT

                                           Introduction

       Plaintiff Cathy Szuter (“Ms. Szuter”), by her undersigned counsel, brings this action

pursuant to the law cited herein against Defendant Lenox Corporation (“Lenox”) seeking relief

from unlawful employment discrimination.

                                     Jurisdiction And Venue

       1.       This Court has original jurisdiction to hear this action and adjudicate Ms. Szuter’s

Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”) claim. This Court has

supplemental jurisdiction over Ms. Szuter’s Pennsylvania Human Relations Act (“PHRA”) claim.

       2.       All jurisdictional prerequisites to bringing this action have been satisfied because:

                (a)      On September 15, 2020, Ms. Szuter dual-filed a timely complaint with the

       Equal Employment Opportunity Commission (“EEOC”) and the Pennsylvania Human

       Relations Commission (“PHRC”); and

                (b)      On January 28, 2020, the EEOC issued a Dismissal and Notice of Rights

       to Ms. Szuter.

       3.       Venue is appropriate in the Eastern District of Pennsylvania because Lenox does

business and may be served with process therein.



                                                  1
              Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 2 of 30




                                               The Parties

         4.       Ms. Szuter is fifty-five (55) years old.

         5.       Ms. Szuter is a citizen and resident of the United States. Ms. Szuter resides in

Hamilton Township, New Jersey.

         6.       Lenox is a Delaware corporation with its corporate headquarters located at 1414

Radcliffe Street, Bristol, PA 19007.

         7.       Lenox employs approximately six hundred (600) employees.

         8.       Lenox is an employer as defined in the ADEA and the PHRA.

                                          Factual Background

                              Ms. Szuter’s Employment with Lenox

         9.       Lenox is an American manufacturing company that sells tableware, giftware, and

collectible products under the Lenox, kate spade, Dansk, and Reed & Barton brands.

         10.      In 1994, Ms. Szuter began working for Lenox as a Production Artist, Lenox

China on the Design Team.

         11.      At all times, Ms. Szuter worked at Lenox’s corporate office.

         12.      During Ms. Szuter’s employment with Lenox, Lenox promoted Ms. Szuter several

times:

                  (a)     In 1997, Lenox promoted Ms. Szuter to Design Production Specialist,

         Lenox China.

                  (b)     In 1998, Lenox promoted Ms. Szuter to Design Production Supervisor,

         Lenox China.

                  (c)     In 1999, Lenox promoted Ms. Szuter to Manager of Design Production,

         Lenox China.




                                                      2
            Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 3 of 30




                (d)     In 2007, Lenox promoted Ms. Szuter to Manager of New Product

       Planning, Lenox Corporation.

                (e)     In 2012, Lenox promoted Ms. Szuter to Director of Design

       Administration – Metals & Custom Brands.

       13.      In 2019, Lenox changed Ms. Szuter’s position to Design Director, Barware,

Flatware & Kitchen, which position Ms. Szuter held until Lenox terminated her employment on

March 26, 2020.

       14.      At all times, Ms. Szuter was qualified for the Design Director, Barware, Flatware

& Kitchen position based on her work experience, which includes twenty-five (25) years of

Concept development, Art creation, Design direction, Specification and manufacturing expertise,

and because she either met or exceeded Lenox’s legitimate performance expectations for the

position.

                            Lenox Hires Mads Ryder as CEO;
                      Mr. Ryder Begins to Rid Lenox of Older Workers

       15.      In November 2018, Mads Ryder became Lenox’s Chief Executive Officer

(“CEO”).

       16.      At this time, the Design Team was made up of:

Name                      Title                                                     Approximate
                                                                                    Age
Tim Carder                VP Design (reporting to Mr. Ryder)                        68-72
Troy Bell                 Director of 2-d dinnerware (reporting to Mr. Carder)      55-56
Henry Van der Turyn       Specifications Director (reporting to Mr. Carder)         64
Eric Plebani              CAD Manager (reporting to Mr. Carder)                     42
Fawn Ostriak              VP Dinnerware and Concept design (reporting to Mr.        45-50
                          Carder)
Cathy Szuter              Director of Design Administration – Metals & Custom       53
                          Brands (reporting to Ms. Ostriak)
Jennifer Kehl             Ceramic and glass Giftware (reporting to Ms. Ostriak)     49
Jane Robinson             Design Director (reporting to Tim Carder / Jackie         58-63
                          Gordon)


                                                3
         Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 4 of 30




Jessica Zultewicz        Design Manager (reporting to Ms. Ostriak)                 32
Fawn Brokaw              Designer (reporting to Ms. Szuter)                        31
Tanya Good               Design Specifications (reporting to Ms. Kehl)             47
Bonnie Porter            Senior Designer (reporting to Ms. Robinson)               49-50
Christina Pena           Designer (reporting to Ms. Kehl)                          35

       17.     After becoming Lenox’s CEO, Mr. Ryder made several age-related comments

regarding older workers, which suggest that Mr. Ryder wanted to move Lenox’s older workers

out and replace them with younger workers. For example:

               (a)    In 2018, within the first six (6) months of becoming Lenox’s CEO, Mr.

       Ryder stated that if it was up to him, he would be in a room full of young people with

       young, fresh ideas.

               (b)    In 2018, within the first six (6) months of becoming Lenox’s CEO, Mr.

       Ryder stated, “I want young people.”

               (c)    On January 11, 2019, Mr. Ryder gave an interview in which he was asked,

       “Twenty years ago, I was having the same conversation with the tabletop industry. It was

       about the casualization of America, the death of the china cabinet. What are you doing to

       understand who that consumer is today?” Mr. Ryder answered, “If you look around our

       industry, those people you talked to 20 years ago are probably still working in the

       companies. Consumers today are totally diﬀerent. We don’t understand them [in part]

       because we don’t have some of those consumers as our employees, or not enough of

       them.” [Exhibit P-1].

               (d)    On January 24, 2019, Ms. Szuter was replaced on a concept development

       trip to Europe by her direct report, Fawn Brokaw (approximate age 31). Ms. Szuter was

       really surprised and concerned by this since the concept development trip would normally




                                               4
         Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 5 of 30




       be part of her job function. Ms. Szuter asked Tim Carder (VP Design) why this decision

       was made and was told that Mr. Ryder wanted young people to travel.

                (e)    In January/February 2019, a senior manager told Ms. Szuter that Mr.

       Ryder wanted the age group he was trying to attract to design and develop the products,

       not the older designers.

                (f)    In an interview published on October 19, 2020, Mr. Ryder indicated that

       a goal with Lenox’s restructuring was to get “fresh hires” in and suggested that the Covid-

       19 pandemic gave Lenox this opportunity. [Exhibit P-2].

       18.      In January 2019, Lenox terminated Michelle Barbone (Chief Marketing Officer),

who was approximately age 55-60.

       19.      In February 2019, Lenox forced Tim Riddle, President of the Reed & Barton

brand, who was approximately age 58-65, to resign.

       20.      As CEO, Mr. Ryder began to replace older workers with younger, inexperienced

workers and pushed older workers into other areas of the company.

       21.      In February 2019, Mr. Ryder re-organized the Design Team as follows:

Name                  Title                                                      Approximate
                                                                                 Age
Tim Carder            VP Design (reporting to Mr. Ryder)                         68-72
Fawn Ostriak          VP Dinnerware, Concept (reporting to Mr. Carder)           45-50
Jennifer Kehl         R&B gifts, Giftware, Seasonal (reporting to Ms. Ostriak)   49
Cathy Szuter          Barware, Flatware, Kitchen (reporting to Ms. Ostriak)      53
Troy Bell             Director of 2-d Dinnerware (reporting to Ms. Ostriak)      55-56
Tanya Good            Specifications Manager, Giftware and Seasonal              48
                      (reporting to Ms. Kehl)
Amanda McGee          Giftware and Home Décor Designer (reporting to Ms.         30
                      Kehl)
Bonnie Porter         Senior Designer of Giftware, Ornaments, and Home           49-50
                      Decor (reporting to Ms. Kehl)
Jessica Zultewicz     Design Manager                                             32




                                                 5
         Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 6 of 30




       22.      At this time, Lenox terminated Henry Van der Turyn (approximate age 64) and

Jane Robinson (approximate age 58-63).

       23.      In November 2019, Lenox again re-organized the Design Team as follows:

Name                   Title                                                      Approximate
                                                                                  Age
Fawn Ostriak           CCO Innovation (Chief Creative Officer)                    45-50
                       (reporting to Mr. Ryder)
Deanna Black           Designer (reporting to Ms. Ostriak)                        25
Tim Carder             Now referred to as “Dr. Clay” (reporting to Ms.            68-72
                       Ostriak)
Geri Anne Noe          Studio Director (reporting to Ms. Ostriak) Notably, Ms.    47
                       Noe had no prior design experience.
Jennifer Kehl          Concept Director, Gifts, Seasonal (reporting to Ms.        49
                       Noe)
Jessica Zultewicz      Dinnerware Director (reporting to Ms. Noe)                 32

Cathy Szuter           Concept Director, Barware, Flatware, Kitchen            54
                       (reporting to Ms. Noe)
Troy Bell              Director of 2-d dinnerware (reporting to Ms. Zultewicz) 55-56
Tanya Good             Specifications Manager, Giftware and Seasonal           48
                       (reporting to Ms. Kehl)

Amanda McGee           Giftware and Home Décor Designer (reporting to Ms.         30
                       Kehl)
Bonnie Porter          Senior Designer of Giftware, Ornaments, and Home           49-50
                       Decor (reporting to Ms. Kehl)

    Lenox Terminates Ms. Szuter’s Employment and Retains Younger Workers

       24.      On March 26, 2020, Lenox terminated Ms. Szuter’s employment. Lenox claims

that Ms. Szuter was part of a reduction in force.

       25.      As of March 26, 2020, Ms. Szuter was fifty-four (54) years old.

       26.      Also on March 26, 2020, Lenox terminated approximately 30-35 employees at

the Bristol, PA corporate office. Of these employees, twenty-five (25) were over age fifty (50) and

two (2) were over age forty (40).




                                                    6
          Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 7 of 30




       27.       After March 26, 2020, Lenox’s Design Team was made up of:

Name                Title                                                        Approximate
                                                                                 Age
Fawn Ostriak        COO innovation (reporting to Mr. Ryder)                      45-50
Deanna Black        Innovation Designer (reporting to Ms. Ostriak)               25
Geri Anne Noe       Studio Director (reporting to Ms. Ostriak) (furloughed)      47
Jennifer Kehl       Concept Director, Gifts, Seasonal (reporting to Ms. Noe)     49
Bonnie Porter       Senior Designer of Giftware, Ornaments, and Home             49-50
                    Decor (reporting to Ms. Kehl) (furloughed – then
                    terminated)
Jessica             Dinnerware Director (reporting to Ms. Noe)                   32
Zultewicz
Troy Bell           Director of 2-d dinnerware (reporting to Ms. Zultewicz)      55-56
Eric Plebani        CAD Manager (furloughed)                                     42

       28.       During summer 2020, Lenox furloughed some of its employees at the Bristol, PA

headquarters.

               Lenox Re-hires Workers; Ms. Szuter Asks Lenox to Re-hire Her

       29.       Recently, Lenox re-hired several workers.

       30.       Upon information and belief, as of today, Lenox’s Design Team is made up of:

Name                  Title                                                    Approximate
                                                                               Age
Fawn Ostriak          CCO (reporting to Mr. Ryder)                             45-50
Deanna Black          Designer (reporting to Ms. Ostriak)                      25
Jennifer Kehl         Director (reporting to Ms. Ostriak)                      49
Jessica Zultewicz     Director (reporting to Ms. Ostriak)                      32
Troy Bell             Director (reporting to Ms. Zultewicz)                    55-56
Eric Plebani          CAD Manager (reporting to Ms. Ostriak)                   42

       31.       On May 24, 2020, Ms. Szuter reached out to Ms. Ostriak to see if Lenox would

re-hire her.

       32.       On September 2, 2020, Ms. Szuter again reached out to Ms. Ostriak to see if

Lenox would re-hire her.

       33.       Ms. Ostriak did not respond to Ms. Szuter’s September 2, 2020 email.




                                                 7
          Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 8 of 30




                                          Count I
                        Violation of the ADEA – Age Discrimination

        34.     Ms. Szuter incorporates by reference paragraphs 1 through 33 as though the same

were set forth at length herein.

        35.     As averred above, at all times, Ms. Szuter was qualified for the Design Director,

Barware, Flatware & Kitchen position based on her work experience, which includes twenty-five

(25) of Concept development, Art creation, Design direction, Specification and manufacturing

expertise, and because she either met or exceeded Lenox’s legitimate performance expectations

for the position.

        36.     As averred above, on March 26, 2020, Lenox terminated Ms. Szuter’s

employment.

        37.     As averred above, as of March 26, 2020, Ms. Szuter was fifty-four (54) years old.

        38.     As averred above, Lenox retained younger workers.

        39.     As averred above, after becoming Lenox’s CEO, Mr. Ryder made several age-

related comments regarding older workers, which suggest that Mr. Ryder wanted to move

Lenox’s older workers out and replace them with younger workers.

        40.     Lenox terminated Ms. Szuter’s employment because of her age.

        41.     Lenox knowingly and willfully discriminated against Ms. Szuter on the basis of her

age in violation of the ADEA.

        42.     As a result of Lenox’s unlawful discrimination, Ms. Szuter is entitled to all legal

and equitable remedies available under the ADEA.

        WHEREFORE, Plaintiff Cathy Szuter respectfully requests this Court to:

        (a)     Issue a Declaratory Judgment declaring that the discriminatory practices set forth

herein are unlawful and in violation of the ADEA;



                                                 8
              Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 9 of 30




        (b)       Issue preliminary and permanent injunctions enjoining and restraining

Defendant, its successors, officers, agents and employees and those acting in participation with

Defendant from engaging in any act or practice of discrimination or retaliation against Plaintiff

in violation of the ADEA and ordering Defendant to re-hire Plaintiff upon such terms and

conditions as will put Plaintiff to the position Plaintiff would have occupied had Defendant not

unlawfully discriminated against Plaintiff.

        (c)       Enter judgment in favor of Plaintiff, and against Defendant, for back pay in the

amount of wages and fringe benefits in an amount of the financial loss determined to have been

sustained by Plaintiff.

        (d)       Enter judgment in favor of Plaintiff for front pay in lieu of hiring.

        (e)       Enter judgment in favor of Plaintiff for liquidated damages to the extent allowable

by law for the willful violation of the ADEA.

        (f)       Enter judgment in favor of Plaintiff for any other monetary losses as a direct result

of Defendant’s violation of the ADEA.

        (g)       Issue such orders and further relief as may be necessary and appropriate in order

to redress the deprivation of rights and privileges sustained by Plaintiff.

        (h)       Award Plaintiff’s reasonable attorneys’ fees together with the costs of this action.

                                            Count II
                          Violation of the PHRA – Age Discrimination

        43.       Ms. Szuter incorporates by reference paragraphs 1 through 42 as though the same

were set forth at length herein.

        44.       As averred above, at all times, Ms. Szuter was qualified for the Design Director,

Barware, Flatware & Kitchen position based on her work experience, which includes twenty-five

(25) of Concept development, Art creation, Design direction, Specification and manufacturing



                                                     9
         Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 10 of 30




expertise, and because she either met or exceeded Lenox’s legitimate performance expectations

for the position.

        45.     As averred above, on March 26, 2020, Lenox terminated Ms. Szuter’s

employment.

        46.     As averred above, as of March 26, 2020, Ms. Szuter was fifty-four (54) years old.

        47.     As averred above, Lenox retained younger workers.

        48.     As averred above, after becoming Lenox’s CEO, Mr. Ryder made several age-

related comments regarding older workers, which suggest that Mr. Ryder wanted to move

Lenox’s older workers out and replace them with younger workers.

        49.     Lenox terminated Ms. Szuter’s employment because of her age.

        50.     Lenox knowingly and willfully discriminated against Ms. Szuter on the basis of her

age in violation of the PHRA.

        51.     As a result of Lenox’s unlawful discrimination, Ms. Szuter is entitled to all legal

and equitable remedies available under the PHRA.

        WHEREFORE, Plaintiff Cathy Szuter respectfully requests this Court to:

        (a)     Issue a Declaratory Judgment declaring that the discriminatory practices set forth

herein are unlawful and in violation of the PHRA;

        (b)     Issue preliminary and permanent injunctions enjoining and restraining

Defendant, its successors, officers, agents and employees and those acting in participation with

Defendant from engaging in any act or practice of discrimination or retaliation against Plaintiff

in violation of the PHRA and ordering Defendant to re-hire Plaintiff upon such terms and

conditions as will return Plaintiff to the position Plaintiff would have occupied had Defendant not

unlawfully discriminated against Plaintiff.




                                                10
          Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 11 of 30




        (c)     Enter judgment in favor of Plaintiff, and against Defendant, for back pay in the

amount of wages and fringe benefits in an amount of the financial loss determined to have been

sustained by Plaintiff.

        (d)     Enter judgment in favor of Plaintiff for front pay in lieu of hiring.

        (e)     Enter judgment in favor of Plaintiff for compensatory damages to the extent

allowable by law under the PHRA.

        (f)     Enter judgment in favor of Plaintiff for any other monetary losses as a direct result

of Defendant’s violation of the PHRA.

        (g)     Issue such orders and further relief as may be necessary and appropriate in order

to redress the deprivation of rights and privileges sustained by Plaintiff.

        (h)     Award Plaintiff’s reasonable attorneys’ fees together with the costs of this action.

                                           Jury Demand

        Plaintiff hereby demands a jury to try all claims triable by jury.



Dated: April 9, 2021                           ______________________________
                                               Stephanie J. Mensing
                                               PA ID No. 89625
                                               Mensing Law LLC
                                               1635 Market Street, Suite 1600
                                               Philadelphia, PA 19103
                                               (215) 586-3751; (215) 359-2741 fax
                                               stephanie@mensinglaw.com

                                               Attorney for Plaintiff




                                                  11
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 12 of 30




              Exhibit P-1
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 13 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 14 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 15 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 16 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 17 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 18 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 19 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 20 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 21 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 22 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 23 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 24 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 25 of 30
Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 26 of 30




              Exhibit P-2
                      Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 27 of 30




Search




          L gi
          C ea e a Acc
     Bec me a I ide
     BOH I de      l ck acce   eekl de ig e cla e a d e cl i e I ide -   l   kh
     Lea m e

     Ne
     J b
     C llec i
     W kh
     Cale da
     Maga i e
     F    e f H me




enter search terms
GO
                    Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 28 of 30




i d     i ide Oc 19, 2020
Le    i ac i ed b  i aee i   m
                        Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 29 of 30



B F ed Nic la

Le , he 130- ea - ld able a e c m a , ha bee          cha ed b        i aee i        m Ce   e La e Pa   e . The ale i cl de Le        c eb a da     ell a Da k a d
Reed & Ba  .

 We a e deligh ed j i he Ce e La e Pa e famil , aid CEO Mad R de i a a eme . We ha e e                             he la 18 24 m h ha i g           e a i al
 la f m f g      h. We ha e i e ed i b a di g a d e g he ed   e-c mme ce ca abili ie , a d i h he                       f Ce e La e, e a e l ki g f  a d b ildi g
    he i i   ha ha made Le          i e i ce i f di g i 1889.

The m e c me amid a      m l       ime f Le . I A il f hi             ea , he c m a    e ma e l cl ed i fac   i Ki            , N h Ca li a, ci i g he challe ge
   ed b he c  a i        a demic. The i J l , he c m a a               ced ha i     ld cl e all f i le a d a eh e             e , agai i i g COVID-19.

R de ,     h j i ed he c m a i 2018, ha bee h i g d f he Philadel hia-ba ed Le    ha he did f R                     al C e hage i De ma k: S eamli e he d c
 elec i    a d make he b a d' able a     me ele a f a   ge a die ce. I a li le bi ea l [ a ], b                      he e   d b ha he [c e ] a ge i e
b ad; I    hi k e ill eed f c i m e, he ld BOH a he ime. B     ha e eall eed d i ge          he                       gc    me a d al ac i a e me f he ld
   ff, b    make i a eali g [a e ge e a i ].

Ce e La e Pa e i a Ne Y k ba ed i a e e i    m ha , acc di g a a eme , i e i he e i a d deb f middle ma ke c m a ie i N h
Ame ica. The c m a ha i e me i h me     ld c   me b a d like a a e make O eida, gla a e ma fac e A ch H cki g, a d 175- ea - ld h me
f ag a ce c m a Ca dle-li e.

I ' m e im      a   ha e e     a c ec ed a d c m e i i e. BOH I ide membe hi c mm i i cl de a b c i i     BOH maga i e, limi ed LAUNCH
cla e , di c         j ba de e    i g , acce    he F    e f H me c fe e ce, admi i a i a e Faceb k g  , a d m ch m e. J i  !

 We a e e    lea ed be i e i g i Le    C     a i , Ma a k Si gh, a Ce e La e ma agi g di ec i l ed i h he deal, aid i a a eme . The
c m a      ba d ae       m     i h able . Le    lead he i d   i    ali , de ig a d i  ai ,a d el kf    ad      a e i g i h ma ageme
 a ici a e i he e   ha e f Le      a f ma i a d g      h.

Ce    e La e i ac i i g Le   f m Cla i   Ca i al Pa   e , hich          cha ed he c m a     i a ba k     c a ci     i 2009.

Bel   , R de ha e he hi ki g behi d he m e (i had bee i          he     k     e- a demic) a d e lai     h he' e e gi ed b     he cha ge i     e hi .

Y had bee       hi g f a a e, e e bef e he a de         ic  ha a he a i a e a he i e?
T c ea e m e f eed m f he i i ia i e e a ed im         leme a d m e e ibili . The ma ke i               ea , a d a l    f    big c   me ha e bee [  ggli g].
A    d Ch i ma la ea , Bed Ba h & Be d a ed            e c e, a d did Mac . We had ake                   me e , b       e had al lacked he a cial m cle   ake
he e     e . Tha a he idea behi d ge i g e    e        hi a d f e h hi e a d f e h ca i al i .




Mad R de Ka ia Re i a

The COVID hi .
U f     a el   f        a el ,  c ld a , de e di g   hich a gle              a e l ki g a    [ he a demic] f ced        ake a l   f e       ed ce      c m a . We
cl ed d      e ail       e [beca e] e had . We al had cl e d                      ma fac    i g i he U.S.

COVID      he h le ale     ce     h ld. A d he e g i               e gh i g m de. A d i ha e gh i g m de, e f d a la a d a a eg ha                     e ac all e e
able  ell he c m a     . [I a ] a m ch be e la f m ha            e-COVID I        ld ac all a ha COVID accele a ed a l f he i i ia i e ha              e    ld ha e
[had]  ake.

S             d ha e   ked i  c i g e ai   e a d h         i gd             he fac   , COVID       ?
Ma be        he fac  , b a lea he e ail  e, e.
                           Case 2:21-cv-01689-JDW Document 1 Filed 04/09/21 Page 30 of 30
We e he e ai     e j          ab e?
I [ab ]      abili , b al c m le i . We e i ma fac i g a d e ail a d h le ale a d e-c mme ce a d he ca al g b i e          a d he c m a          i    ha big!
A me i , e im l eeded        ake c m le i    [i  de ]  ed ce c     a d be     able.

Wi h e ai       f he ic e, ha cha e d          a     a i i e?
We ha e he e fec la f m g      f m       a la f m ha ca e ice a h le ale e i me ha i [          ] highl d mi a ed b e-c mme ce. F            e am le,
Mac i b ick a d m a b al e-c mme ce. We e able      e ice Ama    a d Wa fai , a ell. The i gle m fa a ic hi g ha ha ha e ed i                he COVID
 e i d i [ he g   h f]     e-c mme ce a d    abili  d - hi    aigh   c    me .

O        e-c mme ce ha g   d ama icall , ab  30 e ce . We' e al ee ha e' e bee able f c he c m a               a highe deg ee        ge c    me
     g familie , a d  g h eh ld i ge e al. We ha e ee eme d     g   h i he    ge a ge g   , a ell a           eme d     g     h i di e a e. Tha   igh
i he c e f ha e e ied d i he la c le f ea : G i g af e             gc    me a d maki g e ha e f c             m e      he c e f he b i e , hich i
 able .

A        ed       e i ica e iece ?
[I   ead f] h me dec a d g i e a d       ame   .

I    ad c e a fac      ,a da     f e e    ed Ki     . Wha   he ha de   a ab      gi i g     a fac i g i he U.S.?
The bigge challe ge i ac all he c mm ica i a    d i . Le ha 10 e ce    f     ale had bee Ki      -ma fac ed      d c i he a ea . Ki        a
d i g e di e a e a d b e chi a, a d e e ee b h ca eg ie decli e d ama icall    e he la [ e e al] ea . We e all g i g a m e ca al   ld a d a m e
ca al life le ca al ha g        eme d l he la h ee ea f         b Ki        eciali ed i he e.

Te   e ab   he e      e . I ee    ike he ha e a a             e    f h e b a d . Wha a e hei i    edia e a ?
Id      a  c mme       m ch    hei la   e beca e I d         k       hem ell e gh, b I k     ha    e f he ea       h   he b     gh       a [beca e] he
 a a la f m he c ld g    f m.

H      a e     fee i g e     a ?Y           ed f    C e hage       Phi ade hia     a f      Le    , a d i bee a          fe ea . A e      i i f   he
    g ha ?
I feel g ea ab     i.Id      a    be he Da e c mi g      he U.S. a d cl i g d   a 130- ea - ld c m a      ha     he a I'm i ed. I a    be he Da e h
came e he e, hel ed hi c m a         h gh a       gh ime, a d he ge         a he ide i h he e          e hi a d h   he   ld ha hi c m a , al h gh i
130 ea ld, i e          ib a a d e e ge ic, a d ha e ca g . We did i he I a back a R al C e hage i De ma k, a d ha c m a             a 250 ea ld,
  e ca d i he e.

I feel hi [ ale] i he be   hi g ha c ld e e ha e       c m a .N       i            h        e     e   ha he ha e made     e f he be deci i           he
c ld e e make.

H me age h      : Le       L a e i g di e   ae e C     e    f Le

      MORE:
      i d   i ide

Wa       a i f med? Sig   f          e le e , hich eca he eek       ie , a d ge i -de h i d    e a d a al i each        a e b        b c ibi g            i
maga i e. J i BOH I ide f di c        ,  kh     a d acce  ecial e e       ch a he F    e f H me c fe e ce.
Ad e i eme
